Order of the Supreme Court, New York County (Lane, J.), entered September 11, 1981, which, inter alia, granted plaintiff’s motion to compel defendants to produce for discovery and inspection certain items prescribed in paragraphs 17 and 20 of the moving affidavit, is modified, on the law and the facts, and in the exercise of discretion, without costs or disbursements, to the extent of remanding the matter for the purpose of establishing procedures, heretofore lacking, regarding the discovery and inspection of the pathology specimens and the photographs and their negatives, with discovery and inspection thereof to be completed within 30 days of the date of this court’s order. Concur — Murphy, P. J., Kupferman, Sandler, Markewich and Milonas, JJ.